DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2, Figures 2A-2F in the reply filed on 2/28/22 is acknowledged.
	Applicant indicated claims 1 and 8-15 are readable on the elected specie. However, claims 11 and 12 recite subject matter contained in non-elected specie 3, figures 3A-3G. Therefore, claims 2-7 and 11-12 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jainek US 2020/0386129.

	Claim 1, Jainek teaches a filter element comprising: first and second end plates (36, 38), the second end plate (38) having a central aperture, a filtering medium (32) arranged between the end plates in a generally hollow cylindrical configuration about a central bore arranged about an axis, the central bore communicating with the central aperture in the second end plate, a perforated cylindrical pipe (44) located in the central bore, a locking mechanism rotating assembly (28), sealingly extending through the central aperture of the second end plate and having a seal (66) mounted thereon (fig. 1).
	Claims 8-10 and 13-15, Jainek further teaches the locking mechanism rotating assembly is separate from and mounted onto the cylindrical pipe (fig. 1); the locking mechanism rotating assembly includes at least one protrusion (62) capable of rotational driving engagement with a rotationally releasable locking mechanism (fig. 1); the locking mechanism rotating assembly sealingly engages the central apertures of the second end plate by means of a circumferential seal (68) extending along a periphery of the central aperture (fig. 1-6); and the locking mechanism rotating assembly is mounted onto the perforated cylindrical pipe by a snap fit mounting (50) (fig. 1-6, paragraph 68).

Claim(s) 1, 8-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. US 2016/0258397.

	Claim 1, Jiang teaches a filter element comprising: first and second end plates (178,180, the second end plate (180) having a central aperture, a filtering medium (130) arranged between the end plates in a generally hollow cylindrical configuration about a central bore arranged about an axis, the central bore communicating with the central aperture in the second end plate, a perforated cylindrical pipe (190) located in the central bore, a locking mechanism rotating assembly (162), sealingly extending through the central aperture of the second end plate and having a seal (114) mounted thereon (fig. 2-6).
	Claims 8-10 and 13-15, Jiang further teaches the locking mechanism rotating assembly is separate from and mounted onto the cylindrical pipe (fig. 2-6); the locking mechanism rotating assembly includes at least one protrusion (see below) capable of rotational driving engagement with a rotationally releasable locking mechanism; the locking mechanism rotating assembly sealingly engages the central apertures of the second end plate by means of a circumferential seal (148) extending along a periphery of the central aperture (fig. 2-6); and the locking mechanism rotating assembly is mounted onto the perforated cylindrical pipe by a snap fit mounting (142, 143) (fig. 2-6).

    PNG
    media_image1.png
    589
    584
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,511,101		Sommer et al.
US 2020/0298152		Abokhalaf
US 2015/0096931		Jensen

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778